 


 HR 1679 ENR: FEMA Accountability, Modernization and Transparency Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 1679 
 
AN ACT 
To ensure that the Federal Emergency Management Agency’s current efforts to modernize its grant management system includes applicant accessibility and transparency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the FEMA Accountability, Modernization and Transparency Act of 2017.  2.Requirements (a)In generalThe Administrator of the Federal Emergency Management Agency shall ensure the ongoing modernization of the grant systems for the administration of assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) includes the following: 
(1)An online interface, including online assistance, for applicants to complete application forms, submit materials, and access the status of applications.  (2)Mechanisms to eliminate duplication of benefits.  
(3)If appropriate, enable the sharing of information among agencies and with State, local, and tribal governments, to eliminate the need to file multiple applications and speed disaster recovery.  (4)Any additional tools the Administrator determines will improve the implementation of this section.  
(b)ImplementationTo the extent practicable, the Administrator shall deliver the system capabilities described in subsection (a) in increments or iterations as working components for applicant use.  3.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
